                                                      1010 Franklin Avenue, Suite 200 | Garden City, NY 11530-2900 | bsk.com

                                                                                             HOWARD M. MILLER, ESQ.
                                                                                                     MillerH@bsk.com
                                                                                                       P: 516.267.6318
                                                                                                       F: 516.267.6301


                                                                            August 26, 2020

Via EMAIL
The Honorable Kiyo A. Matsumoto
United States District Court Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                     Re:      Ricky Joshua Benny v. City of Long Beach, et al.
                              20-CV-01908 (KAM) (ST)

Dear Judge Matsumoto,

This letter is submitted by the parties regarding the Defendants’ request to file a Rule 12(b)(6)
motion. The parties have conferred and propose to proceed as follows.

Attached are three videos referenced in the Complaint. Defendants strongly believe that, on a full
briefing of the motion, they will demonstrate that Plaintiff has failed to state a Monell claim against the
City and that the individual defendants are entitled to qualified immunity as a matter of law.

Plaintiff strongly believes that the cases cited by the Defendants in its letter request are distinguishable on
several grounds (including that they arose in a different procedural context) and that for other reasons that
they can more fully set forth in a memorandum of law a 12(b)(6) motion would have no merit. In this
regard, Plaintiff expressly reserves its rights to seek recovery of its fees in defense of the motion.

Despite the parties’ disagreement as to the merits of the proposed motion, the parties have agreed
on a proposed briefing schedule that would provide that Defendants’ motion will be filed on or
before September 4, 2020. Plaintiff’s opposition would be due 30 days after Defendants’ motion
is filed. Defendants’ Reply papers, if any, will be filed on or before two weeks after Plaintiff serves
opposition papers.


                                                             Respectfully submitted,



                                                   ____________________________
                                                          Howard. M., Miller, Esq.
cc:   Frederick K. Brewington (Via ECF)
      Attorney for Plaintiff
